On the Merits.
Part of the statute does not seem to limit the misdemeanor to interference with a labor contract. The words: “inducing the laborer to leave the place rented, before the expiration of his contract,” and “damages as,” relates to “landlord,” in the line bejore the last of Section 2 of the statute, are not as certain as should be the language of a law.
The title is not in itself defective. The statute is broader than its title. The title indicates that the purpose is to “enforce labor contracts,” and to make certain acts, as relates to laborers, a misdemeanor. There is certainly in this, as relates to a title, nothing objectionable. We have said, in the second place, that the statute is broader than its title. The words before quoted from the statute relating to “landlord” and “place rented,” do not fall within the scope of the title. It is foreign to the object as indicated by the title. It relates to lease, and as set out in the statute, is not germane to, or part of the object covered by, the title.
Having arrived at the conclusion that the act is broader than the title, we are next led, by the issues, to inquire as to whether the legal part of the statute can stand, and is not destroyed by the effect of the illegal part. The legal part would not escape from the oblivion to which the illegal part would carry it if they were inseparable; if one was intimately connected with the other, so as to render a separation of the two impossible. The first part relates to the laborer and the necessity of his being let alone, and that he be not improperly influenced; and the other relates to the “place rented.” The good and the bad cannot stand together, but the good can be separated from the illegal and given the effect intended. Law is not law if it violates the Constitution, but this relates to the part which violates it, or is obnoxious to its requirements. This court said in a well considered case: “Courts and text writers have long since settled that, where a part of a statute is constitutional, and a part unconstitutional, it is permissible *273to separate the good from the bad.” State vs. Ferguson, 101 La. 253, citing several decisions.
Under this principle of interpretation, we would not be justified in adopting in all cases the rule nullus in uno, nullus in omnibus, for we have seen that an act may well be null in one, and in other respects legal and constitutional. Here, without regard to the last part of the sentence, the first part has a defined purpose not to be misunderstood, which clearly enough sets forth the legislative will. Mr. Cooley, in In's work on Constitutional Limitations, p 181, regarding the effect where the act is broader than the title, says: “But, if the act is broader than the title, it may happen that one part of it can stand, because indicated by the title, while as to the object not indicated by the title it must fall. Some of the State Constitutions, it will be perceived, have declared that this shall be true; but the declaration was unnecessary; as the general rule, that so much of the act as is not in conflict with the Constitution must be sustained, would have required the same declaration from the courts. If by striking from the act all that relates to the object not indicated by the title, that which is left is complete in itself, sensible, capable of being executed, and wholly independent of that which is rejected, it must be sustained as constitutional.”
In the case at hand, that which is left is complete. It never was conjunctively made a part of that which we think should be considered eliminated. The word “or” sufficiently disconnects the two to separate them.
The policy of the statute is not before us for consideration, only the legislative will. The ease will have to be reinstated, and the defendant left to all his defenses, except the one constitutional ground specially invoked by him and overruled.
For the reasons assigned, it is ordered, adjudged and decreed, that the judgment appealed from which sustains the motion to quash on the grounds mentioned, is avoided, annulled and reversed.
It is further ordered, adjudged and decreed, that the case be reinstated on the docket of the court and that it be proceeded with according to law.